396 U.S. 11
90 S. Ct. 28
24 L. Ed. 2d 11
Marvin PURYEARv.Frank S. HOGAN, District Attorney, et al.
No. 336, Misc.
Supreme Court of the United States
October 13, 1969

Frank S. Hogan, pro se.
Michael R. Juviler, for appellee Hogan.
Louis J. Lefkowitz, Atty. Gen. of New York, pro se.
Samuel A. Hirshowitz, First Asst. Atty. Gen., and Maria L. Marcus, Asst. Atty. Gen., for appellee Lefkowitz.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.